Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0179368 to Williams. 
With regard to claims 18-19, Williams discloses the invention substantially as claimed including providing a body-worn tool caddy capable of holding window cleaning supplies comprises: the caddy having a sleeve (12) formed near said upper end; a bucket (44) formed near said lower end; said sleeve having an open top inlet (50) bordered by a rim, and an open bottom outlet (51); and, a hinge between said sleeve and said bucket allowing relative motion of the sleeve and bucket between an engaged configuration and a disengaged configuration (undesignated portion of back panel of caddy body 22 that extends along top of both sleeve 12 and bucket 44 and may function as hinge line if sleeve and bucket are pivoted with respect to belt loop portion 24).  Williams does not disclose the caddy holding a window squeegee, but is structurally capable of doing so and performing the methods steps of carrying the window cleaning squeegee, inserting a wet arm of a squeegee through said sleeve and into said bucket (via the open end 51); awaiting drips of cleaning liquid to drain off of said squeegee; wherein said awaiting comprises: flowing of said drips over an outer surface of said sleeve and into said bucket; and, rotating said bucket about said hinge to drain said drips from said bucket (the sleeve and bucket may be rotated at the hinge).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to use the tool caddy of Williams to hold a squeegee and if wet, then dump the excess liquid by rotating the caddy at the hinge.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using the caddy to carry a squeegee to a job location.
Allowable Subject Matter
Claims 1-17 are allowed for similar reasons as the parent application 16/228449, now US 10,842,252.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734 		

6/4/2022